COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON


                                               ORDER


Appellate case name:       Entergy Corporation, Entergy Services, Inc., Entergy Power, Inc.,
                           Entergy Power Marketing Corporation, Entergy Arkansas, Inc., and
                           Entergy Texas, Inc. v. David Jenkins,. George W. Strong, Francis N.
                           Gans and Gary M. Gans, individually and on behalf of all persons
                           similarly situated

Appellate case number: 01-12-00470-CV

Trial court case number: CV20666

Trial court:               344th District Court of Chambers County

        Appellees have filed an "Unopposed Motion to Examine Sealed Clerk’s Record."
        The motion is granted. The Clerk is directed to allow counsel for the parties to review
the clerk’s record, which the trial court has sealed. Counsel must (1) come to the Clerk’s Office
in person, (2) present valid identification (driver’s license or passport) and a current State Bar of
Texas card, identifying them as counsel of record for one of the parties, and (3) sign a receipt for
the clerk’s record.
         The record must be viewed at the First Court of Appeals and on a court-provided
computer monitor located in the media viewing room adjacent to the Clerk’s office. No copies
of the sealed record may be made.
        It is so ORDERED.


Judge’s signature:/s/Jane Bland
                 [] Acting individually        [] Acting for the Court


Date: October 3, 2012